DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/26/2021 has been entered.
 Claim Objections
Claim 1 is objected to because of the following informalities:  examiner believes the claimed limitation “waiting for the PUCCH2 waiting for a transmission interval of a second PUCCH (PUCCH2), and then transmitting the PUCCH2 including the SR2 to the base station” is redundant and not clear. 
It should be changed to “waiting for [.
 Appropriate correction is required.
Claim Rejections - 35 USC § 102

A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6,15-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Park et al. ( US Pub.2019/0246416).
In claims 1,15  it is noted that claimed limitation does not require the Ue waits for the dropping of the SR1 is ended before beginning to transmit the SR2. Therefore, Examiner believes that Park et al. discloses an operation method of a terminal for transmitting a scheduling request (SR) in a communication system ( see par[0200] a UE transmits a plurality of UCI including SR, ACK/NACK to a BS as shown in fig.16; wherein the SR and the UCI ACK/NACK are transmitted in different PUCCH resources ( see para[0203]), the operation method comprising:
recognizing an occurrence of a second SR (SR2) during transmission of a first physical uplink control channel (PUCCH1) including a first SR (SRI) to a base station; in response to the recognition of the occurrence of the SR2, dropping the transmission of the PUCCH1; and waiting for the PUCCH2 waiting for a transmission interval of a second PUCCH (PUCCH2), and then transmitting the PUCCH2 including the SR2 to the base station; wherein the PUCCH2 including SR2 has a higher priority than the PUCCH1 including the SR1 (see fig.12; par[0903-0905] the Ue determines that the SR has a higher 
In claims 3,17 Park et al. discloses wherein the PUCCH1 is a long PUCCH, and the PUCCH2 is a short PUCCH ( see para[0133]; large number of OFDM symbols including UCI transmission in long PUCCH and small number of symbols including UCI transmission in short PUCCH. Further in par[0406] short PUCCH resource carrying an SR and long PUCCH resource carrying ACK).
In claims 6,20 Park et al. discloses wherein the PUCCH1 is not transmitted after transmitting the PUCCH2 ( see fig.12, par[0905]; Upon generating the schedule request during transmission of the ACK, the UE transmits only the schedule request while dropping the ACK. It is noted in par[0196] the UE transmits SR information in the PUCCH).
In claims 4,18 Park et al. discloses stopping the transmission of PUCCH1 after transmitting a part of symbols constituting the PUCCH1 ( see par[0133] the long PUCCH supports large number of symbols transmission. Therefore, the dropping of the ACK would include the symbols as shown in para[0905]).
In claims 2,16 Park et al. discloses wherein the SRI is an SR for an enhanced mobile broadband (eMBB) service, and the SR2 is an SR for an ultra-reliability and low-
In claims 5,19 Park et al. discloses wherein in the transmitting a part of symbols constituting the PUCCH1, the transmission of the PUCCH1 is continued to a boundary of a symbol(see par[0195] the Ue transmits ACK on an PUCCH in a second symbol).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wang et al. ( US Pat.10,959,247);
Lee et al. ( US Pub.2020/0359403);
Khoshnevis et al. ( US Pat.9,729,273).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANH N NGUYEN whose telephone number is (571)272-3092.  The examiner can normally be reached on M-F 7am-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HANH N NGUYEN/Primary Examiner, Art Unit 2413